Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J.), entered March 16, 2010, which denied the petition seeking, inter alia, to challenge respondents’ determination to terminate petitioner from her tenured faculty position, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Respondents’ decision to terminate petitioner from her tenured position at respondent college was not arbitrary and capricious. The findings of the college’s faculty advisory committee (FAC) that petitioner committed plagiarism and fabricated documents that she presented in her defense was supported by the evidence (see Matter of Bigler v Cornell Univ., 266 AD2d 92 [1999], lv dismissed 95 NY2d 777 [2000]). There exists no basis to disturb the credibility determinations of the FAC (see Matter of Ebert v Yeshiva Univ., 28 AD3d 315, 316 [2006]).
Further, the record establishes that respondents substantially complied with the college’s statutes (see Matter of Loebl v New York Univ., 255 AD2d 257, 257-259 [1998]). Petitioner was also provided with a full and fair opportunity to present her defense against the charges of plagiarism (see Ebert at 315; cf. Tedeschi *549v Wagner Coll., 49 NY2d 652, 661-662 [1980]). There is nothing in the college’s “Statutes” prohibiting its president from referring the investigation of this matter to outside counsel or prohibiting the college from indemnifying certain witnesses.
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Tom, J.P., Catterson, Moskowitz, Freedman and Richter, JJ.